Exhibit 10.1

Execution Copy

$1,000,000,000

RINGCENTRAL, INC.

0% CONVERTIBLE SENIOR NOTES DUE 2025

PURCHASE AGREEMENT

February 27, 2020



--------------------------------------------------------------------------------

February 27, 2020

Morgan Stanley & Co. LLC

Goldman Sachs & Co. LLC

J.P. Morgan Securities LLC

BofA Securities, Inc.

As “Representatives” of the several

Initial Purchasers named

in Schedule I hereto

 

c/o

Morgan Stanley & Co. LLC

1585 Broadway

New York, New York 10036

 

c/o

Goldman Sachs & Co. LLC,

200 West Street

New York, New York 10282-2198

 

c/o

J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

 

c/o

BofA Securities, Inc.

One Bryant Park

New York, New York 10036

Ladies and Gentlemen:

RingCentral, Inc., a Delaware corporation (the “Company”), proposes to issue and
sell to the several purchasers named in Schedule I hereto (the “Initial
Purchasers”) $1,000,000,000 principal amount of its 0% Convertible Senior Notes
due 2025 (the “Firm Securities”) to be issued pursuant to the provisions of an
Indenture dated on or about March 3, 2020 (the “Indenture”) between the Company
and U.S. Bank National Association, as Trustee (the “Trustee”). The Company also
proposes to issue and sell to the Initial Purchasers not more than an additional
$150,000,000 principal amount of its 0% Convertible Senior Notes due 2025 (the
“Additional Securities”) if and to the extent that the Representatives shall
have determined to exercise, on behalf of the Initial Purchasers, the right to
purchase such 0% Convertible Senior Notes due 2025 granted to the Initial
Purchasers in Section 2 hereof. The Firm Securities and the Additional
Securities are hereinafter collectively referred to as the “Securities”. The
Company’s Class A common stock, par value $0.0001 per share, is hereinafter
referred to herein as the “Class A Common Stock”. The Securities will be
convertible into cash, shares of Class A Common Stock (the “Underlying
Securities”), or a combination of cash and Underlying Securities, at the
Company’s election in accordance with the terms of the Indenture.



--------------------------------------------------------------------------------

The Securities and the Underlying Securities will be offered without being
registered under the Securities Act of 1933, as amended (the “Securities Act”),
to qualified institutional buyers in compliance with the exemption from
registration provided by Rule 144A under the Securities Act. In connection with
the sale of the Securities, the Company has prepared a preliminary offering
memorandum (the “Preliminary Memorandum”) and will prepare a final offering
memorandum (the “Final Memorandum”) including or incorporating by reference a
description of the terms of the Securities and the Underlying Securities, the
terms of the offering and a description of the Company. For purposes of this
Agreement, “Additional Written Offering Communication” means any written
communication (as defined in Rule 405 under the Securities Act) that constitutes
an offer to sell or a solicitation of an offer to buy the Securities other than
the Preliminary Memorandum or the Final Memorandum; “Time of Sale Memorandum”
means the Preliminary Memorandum together with each Additional Written Offering
Communication or other information, if any, each identified in Schedule II
hereto under the caption Time of Sale Memorandum; and “General Solicitation”
means any offer to sell or solicitation of an offer to buy the Securities by any
form of general solicitation or advertising (as those terms are used in
Regulation D under the Securities Act). As used herein, the terms Preliminary
Memorandum, Time of Sale Memorandum and Final Memorandum shall include the
documents, if any, incorporated by reference therein on the date hereof. The
terms “supplement”, “amendment” and “amend” as used herein with respect to the
Preliminary Memorandum, the Time of Sale Memorandum, the Final Memorandum or any
Additional Written Offering Communication shall include all documents
subsequently filed by the Company with the Securities and Exchange Commission
(the “Commission”) pursuant to the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), that are deemed to be incorporated by reference therein.

1. Representations and Warranties. The Company represents and warrants to, and
agrees with, the Representatives that:

(a) (i) Each document, if any, filed or to be filed pursuant to the Exchange Act
and incorporated by reference in the Preliminary Memorandum, the Time of Sale
Memorandum or the Final Memorandum complied or will comply when so filed in all
material respects with the Exchange Act and the applicable rules and regulations
of the Commission thereunder, (ii) the Time of Sale Memorandum does not, and at
the time of each sale of the Securities in connection with the offering when the
Final Memorandum is not yet available to prospective purchasers and at the
Closing Date (as defined in Section 4), the Time of Sale Memorandum, as then
amended or supplemented by the Company, if applicable, will not, contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, (iii) any Additional Written Offering
Communication prepared, used or referred to by the Company, when considered
together with the Time of Sale Memorandum, at the time of its use did not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, (iv) any General

 

2



--------------------------------------------------------------------------------

Solicitation that is not an Additional Written Offering Communication, made by
the Company or by an Initial Purchaser with the consent of the Company, when
considered together with the Time of Sale Memorandum, at the time when made or
used did not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading and (v) the Preliminary
Memorandum does not contain and the Final Memorandum, in the form used by the
Initial Purchasers to confirm sales and on the Closing Date (as defined in
Section 4), will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading, except that the
representations and warranties set forth in this paragraph do not apply to
statements or omissions in the Preliminary Memorandum, the Time of Sale
Memorandum, the Final Memorandum, Additional Written Offering Communication or
General Solicitation based upon information relating to any Initial Purchaser
furnished to the Company in writing by such Initial Purchaser through the
Representatives expressly for use therein.

(b) Except for the Additional Written Offering Communications, if any,
identified in Schedule II hereto, including electronic road shows, if any,
furnished to the Representatives before first use, the Company has not prepared,
used or referred to, and will not, without the Representatives’ prior consent,
prepare, use or refer to, any Additional Written Offering Communication.

(c) Neither the Company nor any of its subsidiaries has sustained since the date
of the latest audited financial statements included or incorporated by reference
in the Time of Sale Memorandum any material loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree, otherwise than as set forth or contemplated in the Time of Sale
Memorandum and the Final Memorandum; and, since the respective dates as of which
information is given in the Time of Sale Memorandum and the Final Memorandum,
there has not been any change in the capital stock (other than (A) as a result
of the exercise or vesting of stock options or other equity awards or the award
of stock options, restricted stock or restricted stock units in the ordinary
course of business pursuant to the Company’s stock plans that are described in
the Time of Sale Memorandum and the Final Memorandum, (B) the repurchase of
shares of capital stock that were issued pursuant to the early exercise of stock
options by option holders and are subject to repurchase by the Company, or
(C) the exercise of warrants to purchase shares of capital stock on or before
the date of this Agreement where such warrants were described in the Time of
Sale Memorandum and the Final Memorandum) or long-term debt of the Company or
any of its subsidiaries or any material adverse change, or any development
involving a prospective material adverse change, in or affecting the general
affairs, management, financial position, stockholders’ equity or results of
operations of the Company and its subsidiaries, taken as a whole (a “Material
Adverse Effect”), otherwise than as set forth or contemplated in the Time of
Sale Memorandum and the Final Memorandum.

 

3



--------------------------------------------------------------------------------

(d) The Company has been duly incorporated, is validly existing as a corporation
in good standing under the laws of the State of Delaware, has the corporate
power and authority to own or lease its property and to conduct its business as
described in each of the Time of Sale Memorandum and the Final Memorandum and is
duly qualified to transact business and is in good standing in each jurisdiction
in which the conduct of its business or its ownership or leasing of property
requires such qualification, except to the extent that the failure to be so
qualified or be in good standing would not, individually or in the aggregate,
have a Material Adverse Effect.

(e) Each subsidiary of the Company has been duly incorporated, organized or
formed, is validly existing as a corporation or other business entity in good
standing under the laws of the jurisdiction of its incorporation, organization
or formation, has the corporate or other business entity power and authority to
own or lease its property and to conduct its business as described in each of
the Time of Sale Memorandum and the Final Memorandum and is duly qualified to
transact business and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not, individually or in the aggregate have a Material
Adverse Effect; all of the issued shares of capital stock or other equity
interests of each subsidiary of the Company have been duly and validly
authorized and issued, are fully paid and non-assessable and are owned directly
or indirectly by the Company, free and clear of all liens, encumbrances,
equities or claims.

(f) This Agreement has been duly authorized, executed and delivered by the
Company.

(g) The Company has an authorized capitalization as set forth in the Time of
Sale Memorandum and the Final Memorandum, and all of the issued shares of
capital stock of the Company, including the Class A Common Stock and the
Company’s Class B common stock, par value $0.0001 per share (the “Class B Common
Stock” and, together with the Class A Common Stock, the “Common Stock”), have
been duly and validly authorized and issued and are fully paid and
non-assessable and conform to the description of such capital stock contained in
the Time of Sale Memorandum and the Final Memorandum.

(h) The Securities have been duly authorized and, when executed and
authenticated in accordance with the provisions of the Indenture and delivered
to and paid for by the Initial Purchasers in accordance with the terms of this
Agreement, will be valid and binding obligations of the Company, enforceable in
accordance with their terms, subject to (A) applicable bankruptcy, insolvency,
fraudulent conveyance, fraudulent transfer, reorganization, moratorium or
similar laws affecting creditors’ rights generally and (B) equitable principles
of general applicability, (including, without limitation, concepts of
materiality, reasonableness, good faith and fair dealing, regardless of whether
enforcement is considered at law or in equity)(together, the “Enforceability
Exceptions”), and will be entitled to the benefits of the Indenture pursuant to
which such Securities are to be issued.

 

4



--------------------------------------------------------------------------------

(i) The maximum number of Underlying Securities initially issuable upon
conversion of the Securities (including the maximum number of additional
Underlying Securities by which the conversion rate of the Securities (the
“Conversion Rate”) may be increased in connection with a make-whole fundamental
change (as such term is defined in the Time of Sale Memorandum and the Final
Memorandum) and assuming (x) the Company elects, upon each conversion of the
Securities, to deliver solely shares of Common Stock, other than cash in lieu of
fractional shares, in settlement of each conversion and (y) the Initial
Purchasers exercise their option to purchase the Additional Securities in full
(the “Maximum Number of Underlying Securities”)) have been duly authorized and
reserved and, when issued upon conversion of the Securities in accordance with
the terms of the Securities, will be validly issued, fully paid and
non-assessable, and the issuance of the Underlying Securities will not be
subject to any preemptive or similar rights.

(j) The Indenture has been duly authorized by the Company and, when executed and
delivered by the Company and the Trustee, the Indenture will be a valid and
binding agreement of the Company, enforceable against the Company in accordance
with its terms, subject to the Enforceability Exceptions.

(k) The execution and delivery by the Company of, and the performance by the
Company of its obligations under, this Agreement, the Indenture and the
Securities (collectively, the “Transaction Documents”) will not conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under (as applicable), (1) any indenture, mortgage, deed of
trust, loan agreement, lease or other agreement or instrument to which the
Company or any of its subsidiaries is a party or by which the Company or any of
its subsidiaries is bound or to which any of the property or assets of the
Company or any of its subsidiaries is subject, (2) the Certificate of
Incorporation or By-laws or similar organizational documents of the Company or
any of its subsidiaries or any statute or (3) any order, rule or regulation of
any court or governmental agency or body having jurisdiction over the Company or
any of its subsidiaries or any of their properties, except in the case of
(1) and (3) for such as would not individually or in the aggregate have a
Material Adverse Effect; and no consent, approval, authorization, order,
registration or qualification of or with any such court or governmental agency
or body is required for the execution and delivery by the Company of, and the
performance by the Company of its obligations under, the Transaction Documents,
except such consents, approvals, authorizations, registrations or qualifications
as may be required under state securities or Blue Sky laws in connection with
the purchase and distribution of the Securities by the Initial Purchasers or
where the failure to obtain any such consent, approval, authorization, order,
registration or qualification would not individually or in the aggregate
reasonably be expected to have a Material Adverse Effect or impede the ability
of the Company to consummate the transactions contemplated by the Transaction
Documents.

 

5



--------------------------------------------------------------------------------

(l) Neither the Company nor any of its subsidiaries is, or after notice or lapse
of time or both, will be, in violation of (1) its Certificate of Incorporation
or By-laws or similar organizational documents or (2) any other statute or any
order, rule or regulation of any court or governmental agency or body having
jurisdiction over the Company or any of its subsidiaries or any of their
properties, or in default in the performance or observance of any material
obligation, agreement, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement, lease or other agreement or instrument
to which it is a party or by which it or any of its properties may be bound
except in the case of (2) for such violations as would not individually or in
the aggregate have a Material Adverse Effect.

(m) The statements set forth in the Time of Sale Memorandum and the Final
Memorandum under the caption “Description of Capital Stock”, insofar as they
purport to constitute a summary of the terms of the Company’s capital stock, and
under the caption “Certain U.S. Federal Income Tax Considerations” and under the
caption “Plan of Distribution”, insofar as they purport to describe the
provisions of the laws and documents referred to therein, are fairly summarized
in all material respects.

(n) KPMG LLP, who have certified certain financial statements of the Company and
its subsidiaries, are independent registered public accountants as required by
the Securities Act and the rules and regulations of the Commission thereunder.
KPMG LLP, who have certified certain financial statements of the Company and its
subsidiaries, were independent registered public accountants as required the
Securities Act and the rules and regulations of the Commission thereunder with
respect to the Company and its subsidiaries as of the date of its report
incorporated by reference in the Time of Sale Memorandum and the Final
Memorandum.

(o) Other than as set forth in the Time of Sale Memorandum and the Final
Memorandum, there are no legal or governmental proceedings pending to which the
Company or any of its subsidiaries or of which any property or assets of the
Company or any of its subsidiaries is the subject which would individually or in
the aggregate have a Material Adverse Effect or have a material adverse effect
on the ability of the Company to perform its obligations under the Transaction
Documents or to consummate the transactions contemplated by the Time of Sale
Information and the Final Memorandum; and, to the Company’s knowledge, no such
proceedings are threatened or contemplated by governmental authorities or by
others.

 

6



--------------------------------------------------------------------------------

(p) The Company and each of its subsidiaries (i) are in compliance with any and
all applicable foreign, federal, state, provincial and local laws and
regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances, wastes or materials, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where such
non-compliance with Environmental Laws, failure to receive required permits,
licenses or other approvals or failure to comply with the terms and conditions
of such permits, licenses or approvals would not individually or in the
aggregate have a Material Adverse Effect.

(q) The Company is not, and after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof will not be, required to
register as an “investment company” as such term is defined in the Investment
Company Act of 1940, as amended (the “Investment Company Act”).

(r) Neither the Company nor any affiliate (as defined in Rule 501(b) of
Regulation D under the Securities Act, an “Affiliate”) of the Company has
directly, or through any agent, (i) sold, offered for sale, solicited offers to
buy or otherwise negotiated in respect of, any security (as defined in the
Securities Act) which is or will be integrated with the sale of the Securities
in a manner that would require the registration under the Securities Act of the
Securities, (ii) made any General Solicitation that is not an Additional Written
Offering Communication other than General Solicitations listed on Schedule II
hereto or those made with the prior written consent of Morgan Stanley & Co. LLC,
or (iii) offered, solicited offers to buy or sold the Securities in any manner
involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act.

(s) It is not necessary in connection with the offer, sale and delivery of the
Securities to the Initial Purchasers in the manner contemplated by this
Agreement to register the Securities under the Securities Act or to qualify the
Indenture under the Trust Indenture Act of 1939, as amended.

(t) The Securities satisfy the requirements set forth in Rule 144A(d)(3) under
the Securities Act.

(u) Neither the Company nor any of its subsidiaries or controlled affiliates,
nor, to the Company’s knowledge, any director, officer or employee, nor, to the
Company’s knowledge, any agent or representative of the Company or of any of its
subsidiaries or controlled affiliates, has taken or will take any action in
furtherance of an offer, payment, promise to pay, or authorization or approval
of the payment or giving of money, property, gifts or anything else of value,
directly or indirectly, to any “government official” (including any officer or
employee of a government or government-owned or controlled entity or of a public
international organization, or any person acting in an official capacity for

 

7



--------------------------------------------------------------------------------

or on behalf of any of the foregoing, or any political party or party official
or candidate for political office) to influence official action or secure an
improper advantage; and the Company and each of its subsidiaries and controlled
affiliates have conducted their businesses in compliance with applicable
anti-corruption laws, including the Foreign Corrupt Practices Act of 1977. The
Company and its subsidiaries have instituted, maintain and enforce, and will
continue to maintain and enforce policies and procedures designed to promote and
ensure compliance with all applicable anti-bribery and anti-corruption laws.
Neither the Company nor any of its subsidiaries will use, directly or
indirectly, the proceeds of the offering in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any person in violation of any applicable anti-bribery and
anti-corruption laws.

(v) The operations of the Company and each of its subsidiaries are and have been
conducted at all times in compliance with all applicable financial recordkeeping
and reporting requirements, including those of the Bank Secrecy Act, as amended
by Title III of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (USA PATRIOT
Act), and the applicable anti-money laundering statutes of jurisdictions where
the Company and each of its subsidiaries conduct business, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

(w) Neither the Company nor any of its subsidiaries, nor, to the Company’s
knowledge, any director, officer, agent, controlled affiliate or representative
of the Company or any of its subsidiaries, is an individual or entity (“Person”)
that is the subject or target of any sanctions administered or enforced by the
U.S. Department of the Treasury’s Office of Foreign Assets Control, the United
Nations Security Council, the European Union, Her Majesty’s Treasury, or other
relevant sanctions authority (collectively, “Sanctions”), nor is the Company or
any of its subsidiaries located, organized or resident in a country or territory
that is the subject of Sanctions (including, without limitation, Crimea, Cuba,
Iran, North Korea and Syria).

(x) The Company will not, directly or indirectly, use the proceeds of the
offering, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person: to fund or facilitate any
activities or business of or with any Person or in any country or territory
that, at the time of such funding or facilitation, is the subject of Sanctions;
or in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).

 

8



--------------------------------------------------------------------------------

(y) For the past five years, the Company and each of its subsidiaries have not
knowingly engaged in, are not now knowingly engaged in, and will not engage in,
any dealings or transactions with any Person, or in any country or territory,
that at the time of the dealing or transaction is or was the subject of
Sanctions.

(z) The Company and each of its subsidiaries have filed all federal, state,
local and foreign tax returns required to be filed through the date of this
Agreement or have requested extensions thereof (except where the failure to file
would not individually or in the aggregate have a Material Adverse Effect) and
have paid all taxes required to be paid thereon (except for cases in which the
failure to file or pay would not have a material adverse effect on the current
or future financial position, stockholders’ equity or results of operations of
the Company and its subsidiaries, or, except as currently being contested in
good faith and for which reserves required by generally accepted accounting
principles as applied in the United States (“U.S. GAAP”) have been created in
the financial statements of the Company), and no tax deficiency has been
determined adversely to the Company or any of its subsidiaries which has had
(nor does the Company nor any of its subsidiaries have any notice or knowledge
of any tax deficiency which could reasonably be expected to be determined
adversely to the Company or its subsidiaries and which could reasonably be
expected to have) a material adverse effect on the current or future financial
position, stockholders’ equity or results of operations of the Company and its
subsidiaries, taken as a whole.

(aa) The Company and each of its subsidiaries maintains a system of internal
control over financial reporting (as such term is defined in Rule 13a-15(f)
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”) that
complies with the requirements of the Exchange Act and has been designed by the
Company’s principal executive officer and principal financial officer, or under
their supervision, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles and that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Except as set forth in the Time of Sale Memorandum,
the Company’s internal control over financial reporting is effective and the
Company is not aware of any material weaknesses in its internal control over
financial reporting.

(bb) Since the date of the latest audited financial statements incorporated by
reference in this Time of Sale Memorandum and the Final Memorandum, there has
been no change in the Company’s internal control over financial reporting that
has materially and adversely affected, or is reasonably likely to materially and
adversely affect, the Company’s internal control over financial reporting.

 

9



--------------------------------------------------------------------------------

(cc) The financial statements of the Company filed with the Commission and
included in the Company’s annual report on Form 10-K for the year ended
December 31, 2019 (the “2019 10-K”), which is incorporated by reference into the
Time of Sale Memorandum and the Final Memorandum, present fairly in all material
respects the financial position of the Company as of the dates indicated and the
results of its operations and cash flows for the periods specified. Such
financial statements have been prepared in all material respects in conformity
with U.S. GAAP applied on a consistent basis throughout the periods involved;
and the selected financial data included in the 2019 10-K, which is incorporated
by reference into the Time of Sale Memorandum and the Final Memorandum, present
fairly in all material respects the information shown therein and have been
compiled on a basis consistent with that of the financial statements included in
the 2019 10-K, which is incorporated by reference into the Time of Sale
Memorandum and the Final Memorandum;

(dd) The Company maintains disclosure controls and procedures (as such term is
defined in Rule 13a-15(e) under the Exchange Act) that comply with the
requirements of the Exchange Act; such disclosure controls and procedures have
been designed to ensure that material information relating to the Company and
its subsidiaries is made known to the Company’s principal executive officer and
principal financial officer by others within those entities; and such disclosure
controls and procedures are effective.

(ee) The interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the Preliminary Memorandum, the Time of Sale
Memorandum or the Final Memorandum is accurate, fairly presents the information
called for in all material respects and has been prepared in accordance with the
Commission’s rules and guidelines applicable thereto.

(ff) The Company and its subsidiaries own or possess or can obtain on
commercially reasonable terms licenses to all trademarks, service marks, trade
names, trade dress, domain names (including all goodwill associated with the
foregoing), patents, inventions, copyrights, software, know-how, trade secrets
(including all registrations and applications for registration of any of the
foregoing), publicity rights, rights of personality and all other similar types
of proprietary intellectual property rights (collectively, “Intellectual
Property”) necessary to the conduct of their respective businesses as conducted,
as described in the Time of Sale Memorandum and the Final Memorandum, except
where the failure to have any of the foregoing would not reasonably be expected
to have a Material Adverse Effect. Except as described in the Time of Sale
Memorandum and the Final Memorandum, to the knowledge of the Company, the
conduct of their respective businesses does not infringe, misappropriate or
otherwise conflict with any Intellectual Property rights of others. Neither the
Company nor any of its subsidiaries has received any written notice of any claim
of infringement,

 

10



--------------------------------------------------------------------------------

misappropriation or conflict with any Intellectual Property rights of others, or
any notice challenging the validity, scope, or enforceability of the
Intellectual Property or the Company’s or any of its subsidiaries’ Intellectual
Property rights, except in each case as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect. Other than
as set forth in the Time of Sale Memorandum and the Final Memorandum, no party
has, to the knowledge of the Company, infringed, misappropriated or otherwise
violated any Intellectual Property owned by the Company or any of its
subsidiaries, except in each case as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect. Other than
as described in the Time of Sale Memorandum and the Final Memorandum, all
Intellectual Property owned by the Company or its subsidiaries is owned solely
by the Company or its subsidiaries and is owned free and clear of all liens,
encumbrances, defects or other restrictions, except in each case as would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect. All licenses pursuant to which any third-party Intellectual
Property is licensed by the Company or its subsidiaries are free of any
restrictions that would conflict with the conduct of the business of the Company
or any of its subsidiaries. To the knowledge of the Company, all Intellectual
Property owned or licensed by the Company is valid and enforceable except where
such invalidity or unenforceability would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect. Neither the
Company nor any of its subsidiaries is subject to any judgment, order, writ,
injunction or decree of any court or any federal, state, local, foreign or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, or any arbitrator, nor has the Company or any of its
subsidiaries entered into or become a party to any agreement made in settlement
of any pending or threatened litigation, that materially restricts or impairs
its use of any Intellectual Property. The Company and its subsidiaries have
taken reasonable steps in accordance with normal industry practice to maintain
the confidentiality of all material trade secrets and confidential information
owned, used or held for use by the Company or any of its subsidiaries, and no
such trade secrets or confidential information have been disclosed other than to
employees, representatives and agents of the Company or any of its subsidiaries,
or third parties who are bound by written confidentiality agreements. All
founders, key employees and other employees involved in the development of
Intellectual Property for the Company or any of its subsidiaries have signed
confidentiality and invention assignment agreements with the Company.

(gg) (i) The Company and each of its subsidiaries have complied, and are
presently in compliance, in all material respects, with the Company’s privacy
policies and other legal obligations regarding the collection, use, transfer,
storage, protection, disposal and disclosure by the Company and its subsidiaries
of personally identifiable information.

 

11



--------------------------------------------------------------------------------

(hh) Each employee benefit plan, within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), for which
the Company or any member of its “Controlled Group” (defined as any organization
which is a member of a controlled group of corporations within the meaning of
Section 414 of the Internal Revenue Code of 1986, as amended (the “Code”)) would
have any liability has been maintained in compliance with its terms and the
requirements of any applicable statutes, orders, rules and regulations,
including but not limited to, ERISA and the Code, except for noncompliance that
could not reasonably be expected to have a Material Adverse Effect.

(ii) The Company and its subsidiaries possess all licenses, permits,
certificates and other authorizations from, and have made all declarations and
filings with, all governmental authorities, required or necessary to own or
lease, as the case may be, and to operate their respective properties and to
carry on their respective businesses as now or proposed to be conducted as set
forth in the Time of Sale Memorandum and the Final Memorandum (“Permits”),
except where the failure to obtain such Permits would not individually or in the
aggregate have a Material Adverse Effect.

(jj) The Company and its subsidiaries have good and marketable title to all
personal property owned by them (other than with respect to Intellectual
Property, which is addressed exclusively in subsection (ff), in each case free
and clear of all liens, encumbrances and defects except such as are described in
the Time of Sale Memorandum and the Final Memorandum or such as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and any real property and buildings held under lease by the
Company and its subsidiaries are held by them under valid, subsisting and
enforceable leases (subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, moratorium and other similar laws relating to the rights or remedies
of creditors and the application of general principles of equity) with such
exceptions as are not material and do not interfere with the use made and
proposed to be made of such property and buildings by the Company and its
subsidiaries.

(kk) The Company and each of its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are, in the Company’s reasonable judgment, prudent and customary in
the businesses in which they are engaged; and neither the Company nor any of its
subsidiaries has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not be reasonably likely to result in a material
adverse effect on the current or future financial position, stockholders’ equity
or results of operations of the Company and its subsidiaries.

(ll) Any statistical and market-related data included or incorporated by
reference in the Time of Sale Memorandum and the Final Memorandum are based on
or derived from sources that the Company believes, after reasonable inquiry, to
be reliable and accurate and, to the extent required, the Company has obtained
the written consent to the use of such data from such sources.

 

12



--------------------------------------------------------------------------------

(mm) Neither the Company nor any of its subsidiaries has any securities rated by
any “nationally recognized statistical rating organization,” as such term is
defined in Section 3(a)(62) of the Exchange Act.

(nn) Except as described in the Time of Sale Memorandum and the Final
Memorandum, neither the Company nor, to the Company’s knowledge, any controlled
affiliate of the Company has taken, nor will the Company take, directly or
indirectly, any action which is designed, or would reasonably be expected, to
cause or result in, or which constitutes, the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of the
Securities or to result in a violation of Regulation M under the Exchange Act.

(oo) The Company has timely made all filings required to be made by it under the
Exchange Act and the rules and regulations promulgated thereunder.

(pp) There is and has been no failure on the part of the Company or, to the
knowledge of the Company, any of the Company’s directors or officers, in their
capacities as such, to comply with any provision of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated in connection therewith,
including Section 402 related to loans and Sections 302 and 906 related to
certifications.

(qq) The Company and its subsidiaries have used reasonable efforts to establish
and maintain, and have established, maintained, implemented and complied with,
reasonable information technology, information security, cyber security and data
protection controls, policies and procedures, including oversight, access
controls, encryption, technological and physical safeguards and business
continuity/disaster recovery and security plans that are designed to protect
against and prevent breach, destruction, loss, unauthorized distribution, use,
access, disablement, misappropriation or modification, or other compromise or
misuse of or relating to any information technology system or personal,
personally identifiable, household, sensitive, confidential or regulated data
used in connection with the operation of the Company’s and its subsidiaries’
businesses (“Breach”). There has been no Breach that, individually or in the
aggregate would reasonably be expected to have a Material Adverse Effect, and
the Company and its subsidiaries have not been notified of and have no knowledge
of any event or condition that would reasonably be expected to result in, any
such Breach.

2. Agreements to Sell and Purchase. The Company hereby agrees to sell to the
several Initial Purchasers, and each Initial Purchaser, upon the basis of the
representations and warranties herein contained, but subject to the terms and
conditions hereinafter stated, agrees, severally and not jointly, to purchase
from the Company the respective principal amount of Firm Securities set forth in
Schedule I hereto opposite its name at a purchase price of 98.75% of the
principal amount thereof (the “Purchase Price”) plus accrued interest, if any,
from March 3, 2020 to the Closing Date (as defined below).

 

13



--------------------------------------------------------------------------------

On the basis of the representations and warranties contained in this Agreement,
and subject to its terms and conditions, the Company agrees to sell to the
Initial Purchasers the Additional Securities, and the Initial Purchasers shall
have the right to purchase, severally and not jointly, up to $150,000,000
principal amount of Additional Securities, for the purpose of covering sales of
Securities in excess of the principal amount of the Firm Securities, at the
Purchase Price, plus accrued interest, if any, to the date of payment and
delivery. The Representatives may exercise this right on behalf of the Initial
Purchasers in whole or from time to time in part by giving written notice. Any
exercise notice shall specify the principal amount of Additional Securities to
be purchased by the Initial Purchasers and the date on which such Additional
Securities are to be purchased. Each purchase date (a) must be at least one
business day after the written notice is given, (b) may not be earlier than the
Closing Date for the Firm Securities, (c) may not be later than ten business
days after the date of such notice and (d) may not be later than the last day of
the 13-day period beginning on, and including, the Closing Date of the Firm
Securities. Additional Securities may be purchased as provided in Section 4
solely for the purpose of covering sales of securities in excess of the number
of the Firm Securities. On each day, if any, that Additional Securities are to
be purchased (an “Option Closing Date”), each Initial Purchaser agrees,
severally and not jointly, to purchase the principal amount of Additional
Securities (subject to such adjustments to eliminate fractional Securities as
the Representatives may determine) that bears the same proportion to the total
principal amount of Additional Securities to be purchased on such Option Closing
Date as the principal amount of Firm Securities set forth in Schedule I opposite
the name of such Initial Purchaser bears to the total principal amount of Firm
Securities.

3. Terms of Offering. The Representatives have advised the Company that the
Initial Purchasers will make an offering of the Securities purchased by the
Initial Purchasers hereunder as soon as practicable after this Agreement is
entered into as in the Representatives’ judgment is advisable.

4. Payment and Delivery. Payment for the Firm Securities shall be made to the
Company in Federal or other funds immediately available in New York City against
delivery of such Firm Securities for the respective accounts of the several
Initial Purchasers at 10:00 a.m., New York City time, on March 3, 2020, or at
such other time on the same or such other date, not later than March 10, 2020,
as shall be designated in writing by the Representatives. The time and date of
such payment are hereinafter referred to as the “Closing Date.”

Payment for any Additional Securities shall be made to the Company in Federal or
other funds immediately available in New York City against delivery of such
Additional Securities for the respective accounts of the several Initial
Purchasers at 10:00 a.m., New York City time, on the date specified in the
corresponding notice described in Section 2 or at such other time on the same or
on such other date, in any event not later than the last day of the 13-day
period beginning on, and including, the Closing Date, as shall be designated in
writing by the Representatives.

 

14



--------------------------------------------------------------------------------

The Securities shall be in definitive form or global form, as specified by the
Representatives, and registered in such names and in such denominations as the
Representatives shall request in writing not later than one full business day
prior to the Closing Date or the applicable Option Closing Date, as the case may
be. The Securities shall be delivered to the Representatives on the Closing Date
or an Option Closing Date, as the case may be, for the respective accounts of
the several Initial Purchasers, with any transfer taxes payable in connection
with the transfer of the Securities to the Initial Purchasers duly paid, against
payment of the Purchase Price therefor plus accrued interest, if any, to the
date of payment and delivery.

5. Conditions to the Initial Purchasers’ Obligations. The several obligations of
the Initial Purchasers to purchase and pay for the Firm Securities on the
Closing Date are subject to the following conditions:

(a) Subsequent to the execution and delivery of this Agreement and prior to the
Closing Date there shall not have occurred any change, or any development
involving a prospective change, in the condition, financial or otherwise, or in
the earnings, business or operations of the Company and its subsidiaries, taken
as a whole, from that set forth in the Time of Sale Memorandum provided to the
prospective purchasers of the Securities that, in the Representatives’ judgment,
is material and adverse and that makes it, in the Representatives’ judgment,
impracticable to market the Securities on the terms and in the manner
contemplated in the Time of Sale Memorandum.

(b) The Representatives shall have received on the Closing Date a certificate,
dated the Closing Date and signed by an executive officer of the Company, to the
effect that the representations and warranties of the Company contained in this
Agreement are true and correct as of the Closing Date and that the Company has
complied with all of the agreements and satisfied all of the conditions on its
part to be performed or satisfied hereunder on or before the Closing Date.

The officer signing and delivering such certificate may rely upon the best of
his or her knowledge as to proceedings threatened.

(c) The Representatives shall have received on the Closing Date an opinion and
negative assurance letter of Wilson Sonsini Goodrich & Rosati Professional
Corporation, outside counsel for the Company, dated the Closing Date, in form
and substance satisfactory to you. Such opinion and negative assurance letter
shall be rendered to the Initial Purchasers at the request of the Company and
shall so state therein.

 

15



--------------------------------------------------------------------------------

(d) The Initial Purchasers shall have received on the Closing Date an opinion
and negative assurance letter of Goodwin Procter LLP, each dated the Closing
Date and in form and substance satisfactory to the Representatives.

(e) The Initial Purchasers shall have received on each of the date hereof and
the Closing Date a letter, dated the date hereof or the Closing Date, as the
case may be, in form and substance satisfactory to the Initial Purchasers, from
KPMG LLP, independent public accountants, containing statements and information
of the type ordinarily included in accountants’ “comfort letters” to
underwriters with respect to the financial statements and certain financial
information contained in or incorporated by reference into the Time of Sale
Memorandum and the Final Memorandum; provided that the letter delivered on the
Closing Date shall use a “cut-off date” not earlier than the date hereof.

(f) The Initial Purchasers shall have received on each of the date hereof and
the Closing Date a certificate of the principal financial officer of the Company
dated the date hereof or the Closing Date, as the case may be, in form and
substance satisfactory to the Initial Purchasers containing statements and
information with respect to certain financial information included or
incorporated by reference into the Time of Sale Memorandum and the Final
Memorandum;

(g) The “lock-up” agreements, each substantially in the form of Exhibit A
hereto, between the Representatives and the officers and directors of the
Company for purposes of Section 16 of the Exchange Act relating to restrictions
on sales and certain other dispositions of shares of Class A Common Stock or
certain other securities, delivered to the Representatives on or before the date
hereof, shall be in full force and effect on the Closing Date.

(h) The several obligations of the Initial Purchasers to purchase Additional
Securities hereunder are subject to the following conditions, and/or delivery to
the Representatives on the applicable Option Closing Date of the following:

(i) subsequent to the execution and delivery of this Agreement and prior to the
applicable Option Closing Date there shall not have occurred any change, or any
development involving a prospective change, in the condition, financial or
otherwise, or in the earnings, business or operations of the Company and its
subsidiaries, taken as a whole, from that set forth in the Time of Sale
Memorandum provided to the prospective purchasers of the Securities that, in the
Representatives’ judgment, is material and adverse and that makes it, in the
Representatives’ judgment, impracticable to market the Securities on the terms
and in the manner contemplated in the Time of Sale Memorandum;

(ii) a certificate, dated the Option Closing Date and signed by an executive
officer of the Company, confirming that the certificate delivered on the Closing
Date pursuant to Section 5(b) hereof remains true and correct as of such Option
Closing Date;

 

16



--------------------------------------------------------------------------------

(iii) an opinion and negative assurance letter of Wilson Sonsini Goodrich &
Rosati Professional Corporation, outside counsel for the Company, dated the
Option Closing Date, relating to the Additional Securities to be purchased on
such Option Closing Date and otherwise to the same effect as the opinion and
negative assurance letter required by Section 5(c) hereof;

(iv) an opinion and negative assurance letter of Goodwin Procter LLP, counsel
for the Initial Purchasers, dated the Option Closing Date, relating to the
Additional Securities to be purchased on such Option Closing Date and otherwise
to the same effect as the opinion and negative assurance letter required by
Section 5(d) hereof;

(v) a letter dated the Option Closing Date, in form and substance satisfactory
to the Initial Purchasers, from KPMG LLP, independent public accountants,
substantially in the same form and substance as the letter furnished to the
Initial Purchasers pursuant to Section 5(e) hereof; provided that the letter
delivered on the Option Closing Date shall use a “cut-off date” not earlier than
three business days prior to such Option Closing Date;

(vi) a certificate of the principal financial officer of the Company dated the
Option Closing Date, to the same effect as the certificate required by
Section 5(f) hereof; and

(vii) such other documents as the Representatives may reasonably request with
respect to the good standing of the Company, the due authorization, execution
and authentication of the Additional Securities to be sold on such Option
Closing Date and other matters related to the execution and authentication of
such Additional Securities.

(i) A number of shares of Class A Common Stock equal to the sum of the Maximum
Number of Underlying Securities shall have been approved for listing on the New
York Stock Exchange, subject to official notice of issuance.

6. Covenants of the Company. The Company covenants with each Initial Purchaser
as follows:

(a) To furnish to the Representatives in New York City, without charge, prior to
10:00 a.m. New York City time on the business day next succeeding the date of
this Agreement and during the period mentioned in Section 6(d) or (e), as many
copies of the Time of Sale Memorandum, the Final Memorandum, any documents
incorporated by reference therein and any supplements and amendments thereto as
the Representatives may reasonably request.

 

17



--------------------------------------------------------------------------------

(b) Prior to the completion of the distribution of the Securities, before
amending or supplementing the Preliminary Memorandum, the Time of Sale
Memorandum or the Final Memorandum, to furnish to the Representatives a copy of
each such proposed amendment or supplement and not to use any such proposed
amendment or supplement to which the Representatives reasonably object.

(c) To furnish to the Representatives a copy of each proposed Additional Written
Offering Communication to be prepared by or on behalf of, used by, or referred
to by the Company and not to use or refer to any proposed Additional Written
Offering Communication to which the Representatives reasonably object.

(d) If the Time of Sale Memorandum is being used to solicit offers to buy the
Securities at a time prior to the completion of the distribution of the
Securities and when the Final Memorandum is not yet available to prospective
purchasers and any event shall occur or condition exist as a result of which it
is necessary to amend or supplement the Time of Sale Memorandum in order to make
the statements therein, in the light of the circumstances, not misleading, or
if, in the opinion of counsel for the Initial Purchasers, it is necessary to
amend or supplement the Time of Sale Memorandum to comply with applicable law,
forthwith to prepare and furnish, at its own expense, to the Initial Purchasers
and to any dealer upon request, either amendments or supplements to the Time of
Sale Memorandum so that the statements in the Time of Sale Memorandum as so
amended or supplemented will not, in the light of the circumstances when
delivered to a prospective purchaser, be misleading or so that the Time of Sale
Memorandum, as amended or supplemented, will comply with applicable law.

(e) If, during such period after the date hereof and prior to the date on which
all of the Securities shall have been sold by the Initial Purchasers, any event
shall occur or condition exist as a result of which it is necessary to amend or
supplement the Final Memorandum in order to make the statements therein, in the
light of the circumstances when the Final Memorandum is delivered to a
purchaser, not misleading, or if, in the opinion of counsel for the Initial
Purchasers, it is necessary to amend or supplement the Final Memorandum to
comply with applicable law, forthwith to prepare and furnish, at its own
expense, to the Initial Purchasers, either amendments or supplements to the
Final Memorandum so that the statements in the Final Memorandum as so amended or
supplemented will not, in the light of the circumstances when the Final
Memorandum is delivered to a purchaser, be misleading or so that the Final
Memorandum, as amended or supplemented, will comply with applicable law.

(f) To endeavor to qualify the Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions as the Representatives shall
reasonably request; provided that in connection therewith the Company shall not
be required to qualify as a foreign corporation or to file a general consent to
service of process in any jurisdiction or subject itself to taxation in any
jurisdiction in which it was not otherwise subject to taxation.

 

18



--------------------------------------------------------------------------------

(g) Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, to pay or cause to be paid all
expenses incident to the performance of its obligations under this Agreement,
including: (i) the fees, disbursements and expenses of the Company’s counsel and
the Company’s accountants in connection with the issuance and sale of the
Securities and all other fees or expenses in connection with the preparation of
the Preliminary Memorandum, the Time of Sale Memorandum, the Final Memorandum,
any Additional Written Offering Communication prepared by or on behalf of, used
by, or referred to by the Company and any amendments and supplements to any of
the foregoing, including all printing costs associated therewith, and the
delivering of copies thereof to the Initial Purchasers, in the quantities herein
above specified, (ii) all costs and expenses related to the transfer and
delivery of the Securities to the Initial Purchasers, including any transfer or
other taxes payable thereon, (iii) the reasonable cost of printing or producing
any Blue Sky or legal investment memorandum in connection with the offer and
sale of the Securities under state securities laws and all expenses in
connection with the qualification of the Securities for offer and sale under
state securities laws as provided in Section 6(f) hereof, including filing fees
and the reasonable and documented fees and disbursements of counsel for the
Initial Purchasers in connection with such qualification and in connection with
the Blue Sky or legal investment memorandum, provided that such fees and
disbursements do not exceed $10,000, (iv) any fees charged by rating agencies
for the rating of the Securities, (v) the fees and expenses, if any, incurred in
connection with the listing of the Underlying Securities on the New York Stock
Exchange, (vi) the costs and charges of the Trustee and any transfer agent,
registrar or depositary, (vii) the cost of the preparation, issuance and
delivery of the Securities, (viii) the costs and expenses of the Company
relating to investor presentations on any “road show” undertaken in connection
with the marketing of the offering of the Securities, including, without
limitation, expenses associated with the preparation or dissemination of any
electronic road show, expenses associated with production of road show slides
and graphics, and the fees and expenses of any consultants engaged in connection
with the road show presentations with the prior approval of the Company,
(ix) the document production charges and expenses associated with printing this
Agreement and (x) all other costs and expenses incident to the performance of
the obligations of the Company hereunder for which provision is not otherwise
made in this Section. It is understood, however, that except as provided in this
Section, Section 8, and the last paragraph of Section 10, the Initial Purchasers
will pay all of their costs and expenses, including fees and disbursements of
their counsel, transfer taxes payable on resale of any of the Securities by them
and any advertising expenses connected with any offers they may make and any
travel and lodging expenses incurred by them in connection with the road show.

 

19



--------------------------------------------------------------------------------

(h) Neither the Company nor any Affiliate will sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
the Securities Act) which could be integrated with the sale of the Securities in
a manner which would require the registration under the Securities Act of the
Securities.

(i) Not to make any General Solicitation or solicit any offer to buy or offer or
sell the Securities or the Underlying Securities in any manner involving a
public offering within the meaning of Section 4(a)(2) of the Securities Act
without the Representatives’ prior written consent.

(j) While any of the Securities or the Underlying Securities remain “restricted
securities” within the meaning of the Securities Act, to make available, upon
request, to any seller of such Securities the information specified in
Rule 144A(d)(4) under the Securities Act, unless the Company is then subject to
Section 13 or 15(d) of the Exchange Act.

(k) During the period of one year after the Closing Date or any Option Closing
Date, if later, the Company will not be, nor will it become, an open-end
investment company, unit investment trust or face-amount certificate company
that is or is required to be registered under Section 8 of the Investment
Company Act.

(l) During the period of one year after the Closing Date or any Option Closing
Date, if later, the Company will not, and will not permit any person that is a
controlled affiliate (as defined in Rule 144 under the Securities Act) at such
time (or has been a controlled affiliate within the three months preceding such
time) to, resell any of the Securities or the Underlying Securities which
constitute “restricted securities” under Rule 144 that have been reacquired by
any of them.

(m) Not to take any action prohibited by Regulation M under the Exchange Act in
connection with the distribution of the Securities contemplated hereby.

(n) To effect and maintain the listing of a number of shares of Class A Common
Stock equal to the sum of the Maximum Number of Underlying Securities on the New
York Stock Exchange, subject to notice of official listing.

(o) To reserve and keep available at all times, free of pre-emptive rights, a
number of shares of Class A Common Stock equal to the Maximum Number of
Underlying Securities for the purpose of enabling the Company to satisfy all
obligations to issue the Underlying Securities upon conversion of the
Securities. Between the date hereof and the Closing Date, the Company will not
do or authorize any act or thing that would result in an adjustment of the
Conversion Rate of the Securities.

 

20



--------------------------------------------------------------------------------

The Company also agrees that, without the prior written consent of Morgan
Stanley & Co. LLC and Goldman Sachs & Co. LLC on behalf of the Initial
Purchasers, it will not, and will not publicly disclose an intention to, during
the period ending 60 days after the date of the Final Memorandum (the
“Restricted Period”), (1) offer, pledge, sell, contract to sell, sell any option
or contract to purchase, purchase any option or contract to sell, grant any
option, right or warrant to purchase, lend, or otherwise transfer or dispose of,
directly or indirectly, any shares of Class A Common Stock or any securities
convertible into or exercisable or exchangeable for Class A Common Stock or
(2) enter into any swap or other arrangement that transfers to another, in whole
or in part, any of the economic consequences of ownership of the Class A Common
Stock, whether any such transaction described in clause (1) or (2) above is to
be settled by delivery of Class A Common Stock or such other securities, in cash
or otherwise. The foregoing sentence shall not apply to (a) the sale of the
Securities under this Agreement, (b) the issuance by the Company of any shares
of Common Stock upon the exercise of an option or warrant or the conversion of a
security outstanding on the date hereof as described in each of the Time of Sale
Memorandum and the Final Memorandum, (c) the grant of options to purchase or the
issuance by the Company of Common Stock or any securities convertible into,
exchangeable for or that represent the right to receive shares of Common Stock,
in each case pursuant to the Company’s currently existing equity compensation
plans disclosed in the Time of Sale Memorandum and the Final Memorandum,
(d) facilitating the establishment of a trading plan on behalf of a shareholder,
officer or director of the Company pursuant to Rule 10b5-1 under the Exchange
Act for the transfer of shares of the Class A Common Stock, provided that
(i) such plan does not provide for the transfer of Class A Common Stock during
the Restricted Period and (ii) to the extent a public announcement or filing
under the Exchange Act, if any, is required of or voluntarily made by the
Company regarding the establishment of such plan, such announcement or filing
shall include a statement to the effect that no transfer of Class A Common Stock
may be made under such plan during the Restricted Period, (e) the entry into an
agreement providing for the issuance by the Company of shares of Common Stock or
any security convertible into or exercisable for shares of Common Stock in
connection with the acquisition by the Company or any of its subsidiaries of the
securities, business, technology, property or other assets of another person or
entity or pursuant to an employee benefit plan assumed by the Company in
connection with such acquisition, and the issuance of any such securities
pursuant to any such agreement, (f) the entry into any agreement providing for
the issuance of shares of Common Stock or any security convertible into or
exercisable for shares of Common Stock in connection with joint ventures,
commercial relationships or other strategic transactions, and the issuance of
any such securities pursuant to any such agreement, or (g) the filing of any
registration statement on Form S-8 relating to securities granted or to be
granted pursuant to the Company’s currently existing equity compensation plans
that are described in the Time of Sale Memorandum and the Final Memorandum or
pursuant to any assumed employee benefit plan contemplated by clause (e);
provided that in the case of clauses (e) and (f), the aggregate number of shares
of Common Stock that the Company may sell or issue or agree to sell or issue
pursuant to clauses (e) and (f) shall not exceed 5% of the total number of
shares of the Common Stock issued and outstanding immediately following the
completion of the transactions contemplated by this Agreement; and provided
further that in the case of clauses (e) and (f), each recipient of Common Stock
or any securities convertible into or exercisable or exchangeable for Common
Stock shall (A) execute a

 

21



--------------------------------------------------------------------------------

lock-up agreement substantially in the form of Exhibit A hereto or (B) enter
into an agreement with the Company no less restrictive than the form of lock-up
agreement set forth in Exhibit A hereto with respect to transactions described
in clauses (1) and (2) in the preceding sentence, in each case with respect to
the remaining portion of the Restricted Period.

7. Offering of Securities; Restrictions on Transfer. (a) Each Initial Purchaser,
severally and not jointly, represents and warrants that such Initial Purchaser
is a qualified institutional buyer as defined in Rule 144A under the Securities
Act (a “QIB”). Each Initial Purchaser, severally and not jointly, agrees with
the Company that (i) it will not solicit offers for, or offer or sell, such
Securities by any General Solicitation, other than a permitted communication
listed on Schedule II hereto, or those made with the prior written consent of
the Company, or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act and (ii) it will offer and sell such
Securities only to persons that it reasonably believes to be QIBs that, in
purchasing such Securities, are deemed to have represented and agreed as
provided in the Final Memorandum under the captions “Notice to Investors” and
“Transfer Restrictions”.

(b) The Company agrees that the Initial Purchasers may provide copies of the
Preliminary Memorandum, the Time of Sale Memorandum, the Final Memorandum and
any other agreements or documents relating thereto, including without
limitation, the Indenture, to Xtract Research LLC (“Xtract”), following
completion of the offering, for inclusion in an online research service
sponsored by Xtract, access to which shall be restricted by Xtract to QIBs.

8. Indemnity and Contribution. (a) The Company agrees to indemnify and hold
harmless each Initial Purchaser, each person, if any, who controls any Initial
Purchaser within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act, and each affiliate of any Initial Purchaser
within the meaning of Rule 405 under the Securities Act from and against any and
all losses, claims, damages and liabilities (including, without limitation, any
legal or other expenses reasonably incurred in connection with defending or
investigating any such action or claim) that arise out of, or are based upon,
any untrue statement or alleged untrue statement of a material fact contained in
the Preliminary Memorandum, the Time of Sale Memorandum, any Additional Written
Offering Communication prepared by or on behalf of, used by, or referred to by
the Company, any General Solicitation made by the Company, any “road show” as
defined in Rule 433(h) under the Securities Act (a “road show”), the Final
Memorandum or any amendment or supplement thereto, or arise out of, or are based
upon, any omission or alleged omission to state therein a material fact
necessary to make the statements therein in the light of the circumstances under
which they were made not misleading, except insofar as such losses, claims,
damages or liabilities arise out of, or are based upon, any such untrue
statement or omission or alleged untrue statement or omission based upon
information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representatives expressly for use
therein, it being understood and agreed that the only such information furnished
by the Initial Purchasers through the Representatives consists of the
information described as such in paragraph (b) below.

 

22



--------------------------------------------------------------------------------

(b) Each Initial Purchaser agrees, severally and not jointly, to indemnify and
hold harmless the Company, its directors, its officers and each person, if any,
who controls the Company within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act to the same extent as the
foregoing indemnity from the Company to such Initial Purchaser, but only with
reference to information relating to such Initial Purchaser furnished to the
Company in writing by such Initial Purchaser through the Representatives
expressly for use in the Preliminary Memorandum, the Time of Sale Memorandum,
any Additional Written Offering Communication set forth in Schedule II hereto,
road show, the Final Memorandum or any amendment or supplement thereto.

(c) In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to Section 8(a) or 8(b), such person (the “indemnified party”) shall
promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the reasonably
incurred and documented fees and disbursements of such counsel related to such
proceeding. In any such proceeding, any indemnified party shall have the right
to retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such indemnified party unless (i) the indemnifying party and the
indemnified party shall have mutually agreed in writing to the retention of such
counsel, (ii) the indemnifying party has failed within a reasonable time to
retain counsel reasonably satisfactory to the indemnified party, (iii) the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it that are different from or in addition to those
available to the indemnifying party, or (iv) the named parties to any such
proceeding (including any impleaded parties) include both the indemnifying party
and the indemnified party and representation of both parties by the same counsel
would be inappropriate due to actual or potential differing interests between
them. It is understood that the indemnifying party shall not, in respect of the
legal expenses of any indemnified party in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the fees and
expenses of more than one separate firm (in addition to any local counsel) for
all such indemnified parties and that all such fees and expenses shall be
reimbursed as they are incurred. Such firm shall be designated in writing by the
Representatives, in the case of parties indemnified pursuant to Section 8(a),
and by the Company, in the case of parties indemnified pursuant to Section 8(b).
The indemnifying party shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party from and against any loss or liability by reason
of such settlement or judgment. No indemnifying party shall, without the prior
written consent of the indemnified party, effect any settlement of any pending
or threatened proceeding in respect of which any indemnified party is or could
have

 

23



--------------------------------------------------------------------------------

been a party and indemnity could have been sought hereunder by such indemnified
party, unless such settlement (x) includes an unconditional release of such
indemnified party, in such form and substance reasonably satisfactory to such
indemnified party, from all liability on claims that are the subject matter of
such proceeding, and (y) does not include any statements to or any admission of
fault, culpability or failure to act by or on behalf of any indemnified party.

(d) To the extent the indemnification provided for in Section 8(a) or 8(b) is
unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each indemnifying party
under such paragraph, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company on the
one hand and the Initial Purchasers on the other hand from the offering of the
Securities or (ii) if the allocation provided by clause 8(d)(i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause 8(d)(i) above but also the
relative fault of the Company on the one hand and of the Initial Purchasers on
the other hand in connection with the statements or omissions that resulted in
such losses, claims, damages or liabilities, as well as any other relevant
equitable considerations. The relative benefits received by the Company on the
one hand and the Initial Purchasers on the other hand in connection with the
offering of the Securities shall be deemed to be in the same respective
proportions as the net proceeds from the offering of the Securities (before
deducting expenses) received by the Company and the total discounts and
commissions received by the Initial Purchasers bear to the aggregate offering
price of the Securities. The relative fault of the Company on the one hand and
of the Initial Purchasers on the other hand shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company or by the Initial Purchasers and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The Initial Purchasers’
respective obligations to contribute pursuant to this Section 8 are several in
proportion to the respective principal amount of Securities they have purchased
hereunder, and not joint.

(e) The Company and the Initial Purchasers agree that it would not be just or
equitable if contribution pursuant to this Section 8 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in Section 8(d). The amount paid or payable
by an indemnified party as a result of the losses, claims, damages and
liabilities referred to in Section 8(d) shall be deemed to include, subject to
the limitations set forth above, any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 8, no Initial
Purchaser

 

24



--------------------------------------------------------------------------------

shall be required to contribute any amount in excess of the amount by which the
total price at which the Securities resold by it in the initial placement of
such Securities were offered to investors exceeds the amount of any damages that
such Initial Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. The remedies provided for in
this Section 8 are not exclusive and shall not limit any rights or remedies
which may otherwise be available to any indemnified party at law or in equity.

(f) The indemnity and contribution provisions contained in this Section 8 and
the representations, warranties and other statements of the Company contained in
this Agreement shall remain operative and in full force and effect regardless of
(i) any termination of this Agreement, (ii) any investigation made by or on
behalf of any Initial Purchaser, any person controlling any Initial Purchaser or
any affiliate of any Initial Purchaser or by or on behalf of the Company, its
officers or directors or any person controlling the Company and (iii) acceptance
of and payment for any of the Securities.

9. Termination. The Initial Purchasers may terminate this Agreement by notice
given by the Representatives to the Company, if after the execution and delivery
of this Agreement and prior to the Closing Date (i) trading generally shall have
been suspended or materially limited on, or by, as the case may be, any of the
New York Stock Exchange, the NYSE American, the Nasdaq Global Market, the
Chicago Board of Options Exchange, the Chicago Mercantile Exchange or the
Chicago Board of Trade, (ii) trading of any securities of the Company shall have
been suspended on any exchange or in any over-the-counter market, (iii) a
material disruption in securities settlement, payment or clearance services in
the United States shall have occurred, (iv) any moratorium on commercial banking
activities shall have been declared by Federal or New York State authorities or
(v) there shall have occurred any outbreak or escalation of hostilities, or any
change in financial markets or any calamity or crisis that, in the
Representatives’ judgment, is material and adverse and which, singly or together
with any other event specified in this clause (v), makes it, in the
Representatives’ judgment, impracticable or inadvisable to proceed with the
offer, sale or delivery of the Securities on the terms and in the manner
contemplated in the Time of Sale Memorandum or the Final Memorandum.

10. Effectiveness; Defaulting Initial Purchasers. This Agreement shall become
effective upon the execution and delivery hereof by the parties hereto.

If, on the Closing Date, or an Option Closing Date, as the case may be, any one
or more of the Initial Purchasers shall fail or refuse to purchase Securities
that it or they have agreed to purchase hereunder on such date, and the
aggregate principal amount of Securities which such defaulting Initial Purchaser
or Initial Purchasers agreed but failed or refused to purchase is not more than
one-tenth of the aggregate principal amount of Securities to be purchased on
such date, the other Initial Purchasers shall be obligated

 

25



--------------------------------------------------------------------------------

severally in the proportions that the principal amount of Firm Securities set
forth opposite their respective names in Schedule I bears to the aggregate
principal amount of Firm Securities set forth opposite the names of all such
non-defaulting Initial Purchasers, or in such other proportions as the
Representatives may specify, to purchase the Securities which such defaulting
Initial Purchaser or Initial Purchasers agreed but failed or refused to purchase
on such date; provided that in no event shall the principal amount of Securities
that any Initial Purchaser has agreed to purchase pursuant to this Agreement be
increased pursuant to this Section 10 by an amount in excess of one-ninth of
such principal amount of Securities without the written consent of such Initial
Purchaser. If, on the Closing Date any Initial Purchaser or Initial Purchasers
shall fail or refuse to purchase Firm Securities which it or they have agreed to
purchase hereunder on such date and the aggregate principal amount of Securities
with respect to which such default occurs is more than one-tenth of the
aggregate principal amount of Firm Securities to be purchased on such date, and
arrangements satisfactory to the Representatives and the Company for the
purchase of such Firm Securities are not made within 36 hours after such
default, this Agreement shall terminate without liability on the part of any
non-defaulting Initial Purchaser or of the Company. In any such case either the
Representatives or the Company shall have the right to postpone the Closing
Date, but in no event for longer than seven days, in order that the required
changes, if any, in the Time of Sale Memorandum, the Final Memorandum or in any
other documents or arrangements may be effected. If, on an Option Closing Date,
any Initial Purchaser or Initial Purchasers shall fail or refuse to purchase
Additional Securities and the aggregate principal amount of Additional
Securities with respect to which such default occurs is more than one-tenth of
the aggregate principal amount of Additional Securities to be purchased on such
Option Closing Date, the non-defaulting Initial Purchasers shall have the option
to (a) terminate their obligation hereunder to purchase the Additional
Securities to be sold on such Option Closing Date or (b) purchase not less than
the principal amount of Additional Securities that such non-defaulting Initial
Purchasers would have been obligated to purchase in the absence of such default.
Any action taken under this paragraph shall not relieve any defaulting Initial
Purchaser from liability in respect of any default of such Initial Purchaser
under this Agreement.

If this Agreement shall be terminated by the Initial Purchasers, or any of them,
because of any failure or refusal on the part of the Company to comply with the
terms or to fulfill any of the conditions of this Agreement, or if for any
reason the Company shall be unable to perform its obligations under this
Agreement, the Company will reimburse the Initial Purchasers or such Initial
Purchasers as have so terminated this Agreement with respect to themselves,
severally, for all out-of-pocket expenses (including the fees and disbursements
of their counsel) reasonably incurred by such Initial Purchasers in connection
with this Agreement or the offering contemplated hereunder.

11. Entire Agreement. (a) This Agreement, together with any contemporaneous
written agreements and any prior written agreements (to the extent not
superseded by this Agreement) that relate to the offering of the Securities,
represents the entire agreement between the Company and the Initial Purchasers
with respect to the preparation of the Preliminary Memorandum, the Time of Sale
Memorandum, the Final Memorandum, the conduct of the offering, and the purchase
and sale of the Securities.

 

26



--------------------------------------------------------------------------------

(b) The Company acknowledges that in connection with the offering of the
Securities: (i) the Initial Purchasers have acted at arm’s length, are not
agents of, and owe no fiduciary duties to, the Company or any other person,
(ii) the Initial Purchasers owe the Company only those duties and obligations
set forth in this Agreement, any contemporaneous agreements and prior written
agreements (to the extent not superseded by this Agreement) if any, and
(iii) the Initial Purchasers may have interests that differ from those of the
Company. The Company waives to the full extent permitted by applicable law any
claims it may have against the Initial Purchasers arising from an alleged breach
of fiduciary duty in connection with the offering of the Securities.

12. Recognition of the U.S. Special Resolution Regimes. a) In the event that any
Initial Purchaser that is a Covered Entity becomes subject to a proceeding under
a U.S. Special Resolution Regime, the transfer from such Initial Purchaser of
this Agreement, and any interest and obligation in or under this Agreement, will
be effective to the same extent as the transfer would be effective under the
U.S. Special Resolution Regime if this Agreement, and any such interest and
obligation, were governed by the laws of the United States or a state of the
United States.

(b) In the event that any Initial Purchaser that is a Covered Entity or a BHC
Act Affiliate of such Initial Purchaser becomes subject to a proceeding under a
U.S. Special Resolution Regime, Default Rights under this Agreement that may be
exercised against such Initial Purchaser are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if this Agreement were governed by the laws of the
United States or a state of the United States.

For purposes of this Section a “BHC Act Affiliate” has the meaning assigned to
the term “affiliate” in, and shall be interpreted in accordance with, 12 U.S.C.
§ 1841(k). “Covered Entity” means any of the following: (i) a “covered entity”
as that term is defined in, and interpreted in accordance with, 12 C.F.R. §
252.82(b); (ii) a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 382.2(b). “Default
Right” has the meaning assigned to that term in, and shall be interpreted in
accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable. “U.S.
Special Resolution Regime” means each of (i) the Federal Deposit Insurance Act
and the regulations promulgated thereunder and (ii) Title II of the Dodd-Frank
Wall Street Reform and Consumer Protection Act and the regulations promulgated
thereunder.

13. Counterparts. This Agreement may be signed in two or more counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

14. Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.

 

27



--------------------------------------------------------------------------------

15. Headings. The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall not be deemed a part of this
Agreement.

16. Notices. All communications hereunder shall be in writing and effective only
upon receipt and if to the Initial Purchasers shall be delivered, mailed or sent
to Morgan Stanley & Co. LLC, 1585 Broadway, New York, New York 10036, Attention:
Convertible Debt Syndicate Desk, with a copy to the Legal Department; Goldman
Sachs & Co. LLC, 200 West Street, New York, New York 10282-2198, Attention:
Registration Department; J.P. Morgan Securities LLC, 383 Madison Avenue, New
York, New York 10179, Attention: Equity Syndicates Desk; and BofA Securities,
Inc., One Bryant Park, New York, New York 10036, Attention: Syndicate
Department, with a copy to ECM Legal; and if to the Company shall be delivered,
mailed or sent to RingCentral, Inc. 20 Davis Drive, Belmont, California 94002,
Attention: General Counsel.

 

28



--------------------------------------------------------------------------------

Very truly yours, RINGCENTRAL, INC. By:  

/s/ Mitesh Dhruv

  Name: Mitesh Dhruv   Title:   Chief Financial Officer



--------------------------------------------------------------------------------

Accepted as of the date hereof

 

Morgan Stanley & Co. LLC

Goldman Sachs & Co. LLC

J.P. Morgan Securities LLC

BofA Securities, Inc.

 

Acting severally on behalf of themselves and the several Initial Purchasers
named in Schedule I hereto.

 

By: Morgan Stanley & Co. LLC

By:  

/s/ Joel Carter

  Name: Joel Carter   Title:   Managing Director

 

By: Goldman Sachs & Co. LLC By:  

/s/ Daniel Young

  Name: Daniel Young   Title:   Managing Director

 

By: J.P. Morgan Securities LLC By:  

/s/ Sudheer Tegulapalle

  Name: Sudheer Tegulapalle   Title: Managing Director

 

By: BofA Securities, Inc. By:  

/s/ Shar Aghili

  Name: Shar Aghili   Title: Managing Director

 

2



--------------------------------------------------------------------------------

SCHEDULE I

 

Initial Purchaser

   Principal Amount of
Firm Securities to
be Purchased  

Morgan Stanley & Co. LLC

   $ 255,625,000  

Goldman Sachs & Co. LLC

   $ 255,625,000  

J.P. Morgan Securities LLC

   $ 205,625,000  

BofA Securities, Inc.

   $ 105,625,000  

Deutsche Bank Securities Inc.

   $ 100,000,000  

Nomura Securities International, Inc.

   $ 50,000,000  

William Blair & Company, L.L.C.

   $ 10,000,000  

Raymond James & Associates, Inc.

   $ 10,000,000  

Craig-Hallum Capital Group LLC

   $ 7,500,000  

Total:

   $ 1,000,000,000     

 

 

 

 

I-1



--------------------------------------------------------------------------------

SCHEDULE II

Permitted Communications

Time of Sale Memorandum

 

1.

Preliminary Memorandum, dated February 27, 2020

 

2.

Pricing term sheet, dated February 27, 2020

Permitted Additional Written Offering Communications

Each electronic “road show” as defined in Rule 433(h) furnished to the Initial
Purchasers prior to use that the Initial Purchasers and Company have agreed may
be used in connection with the offering of the Securities

Pricing term sheet, dated February 27, 2020

Press release of the Company dated February 27, 2020, relating to the
announcement of the offering of the Securities.

Press release of the Company dated on or about February 27, 2020, relating to
the pricing of the offering of the Securities.

Permitted General Solicitations other than Permitted Additional Written Offering
Communications set forth above

None.

 

II-1



--------------------------------------------------------------------------------

EXHIBIT A

[Form of Lock-up Agreement]